ITEMID: 001-97655
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: TASDEMIR v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: The applicant, Mr Resul Taşdemir, is a Turkish national who was born in 1979. He was serving a sentence in the Erzurum Prison when the application was lodged.
On 6 September 2005, to celebrate World Peace day, the applicant participated in a demonstration in the district of Doğubeyazıt in the Ağrı Province, outside the building that housed the DEHAP (the Democratic People's Party). During the demonstration someone read out a press statement and the crowd, including the applicant, shouted slogans.
Subsequently, criminal proceedings were initiated against the applicant and five other accused persons, pursuant to Article 215 of the Criminal Code, for praising a criminal and a crime. In the indictment, the prosecution stated that the applicant had shouted “Biji Serok Apo, HPG cepheye misillemeye” (Long live Apo! HPG (the armed wing of the PKK) to the front line in retaliation!).
During the proceedings, the court took into consideration the defence statements of the accused, as well as CD recordings and photographs taken during the demonstration. Before the court, the applicant accepted that he was the person in the CD recording and the photograph. He further stated he had shouted slogans in support of peace.
In a final decision dated 13 April 2007, the Erzurum Assize Court convicted the applicant as charged and sentenced him to twenty-five days' imprisonment. The court then commuted the prison sentence to a fine of 500 Turkish liras (TRY) (equivalent to 270 euros). As the applicant failed to pay the fine, he served his sentence of imprisonment.
